Plaintiff in error, George W. McNaught, was convicted in the district court of Kingfisher county of the crime of manslaughter in the first degree, and sentenced to life imprisonment. The judgment and sentence was entered on October 29, 1908. From such judgment and sentence an appeal was properly perfected by filing in this court a petition in error with case-made attached, together with proof of service of notices of appeal.
No brief has been filed. On September 1, the Attorney General filed a motion to affirm the judgment for want of prosecution, to which motion no response has been filed. The records of this court show that on the 24th day of January, 1909, an order was made permitting counsel for plaintiff in error to withdraw the record for ninety days for the purpose of using the same in preparing a brief therein, and the time in which to serve and file brief was extended for ninety days. There has been a failure to return the record, and it is evident that the appeal in this case has been abandoned. The motion to affirm is sustained, and the judgment of the lower court is hereby affirmed. *Page 687